Case 20-41157-elm11 Doc 286 Filed 01/22/21   Entered 01/22/21 18:12:35   Page 1 of 9
          Case 20-41157-elm11 Doc 286 Filed 01/22/21                              Entered 01/22/21 18:12:35       Page 2 of 9




CASE NAME:                                Zpower Texas, LLC                                                 ACCRUAL BASIS - 1
CASE NUMBER:                                  20-41157


COMPARATIVE BALANCE SHEET                                                                           (SEE GENERAL FOOTNOTE)
                                                                      SCHEDULED            MONTH             MONTH           MONTH
ASSETS                                                                 AMOUNT              Oct-20             Nov-20         Dec-20
1.       Unrestricted Cash
2.       Restricted Cash
3.       Total Cash
4.       Accounts Receivable (Net)                                                50,000        50,000           50,000          50,000
5.       Inventory
6.       Notes Receivable
7.       Prepaid Expenses
8.       Other (Attach List)
9.       Total Current Assets                                                     50,000        50,000           50,000          50,000
10.      Property, Plant & Equipment
11.      Less: Accumulated Depreciation/Depletion
12.      Net Property, Plant & Equipment
13.      Due From Insiders
14.      Other Assets - Net of Amortization (Attach List)
15.      Other (Attach List)
16.      Total Assets                                                             50,000        50,000           50,000          50,000
POST PETITION LIABILITIES
17.      Accounts Payable                                                                           975             975               975
18.      Taxes Payable
19.      Notes Payable
20.      Professional Fees
21.      Secured Debt
22.      Other (Attach List)
23.      Total Post Petition Liabilities                                                            975             975               975
PRE PETITION LIABILITIES
24.    Secured Debt                                                               50,000        50,000           50,000          50,000
25.      Priority Debt
26.      Unsecured Debt
27.      Other (Attach List)
28.      Total Pre Petition Liabilities                                           50,000        50,000           50,000          50,000
29.      Total Liabilities                                                        50,000        50,975           50,975          50,975
EQUITY
30.      Pre Petition Owners' Equity
31.      Post Petition Cumulative Profit Or (Loss)                                                  (975)          (975)           (975)
32.      Direct Charges To Equity
33.      Total Equity                                                                               (975)          (975)           (975)

34.      Total Liabilities and Equity                                                           50,000           50,000          50,000

This form ___ does ___ does not have related footnotes on Footnotes Supplement.
        Case 20-41157-elm11 Doc 286 Filed 01/22/21                 Entered 01/22/21 18:12:35    Page 3 of 9




CASE NAME:           Zpower Texas, LLC                                               ACCRUAL BASIS - 2

CASE NUMBER:                      20-41157



INCOME STATEMENT
                                                        MONTH             MONTH        MONTH         QUARTER
REVENUES                                                 Oct-20            Nov-20      Dec-20         TOTAL


1.    Gross Revenues
2.    Less: Returns & Discounts
3.    Net Revenue
COST OF GOODS SOLD
4. Material
5. Direct Labor
6. Direct Overhead
7. Total Cost Of Goods Sold

8.    Gross Profit
OPERATING EXPENSES
9.    Officer / Insider Compensation
10. Selling & Marketing
11. General & Administrative
12. Rent & Lease
13. Other (Attach List)
14. Total Operating Expenses
15. Income Before Non-Operating
    Income & Expense
OTHER INCOME & EXPENSES
16. Non-Operating Income (Att List)
17. Non-Operating Expense (Att List)
18.   Interest Expense
19.   Depreciation / Depletion
20.   Amortization
21.   Other (Attach List)
22. Net Other Income & (Expenses)
REORGANIZATION EXPENSES
23. Professional Fees
24. U.S. Trustee Fees                                             325                                         325
25. Other (Attach List)
26. Total Reorganization Expenses                                 325                                         325

27. Income Tax
28. Net Profit (Loss)                                             (325)                                       (325)

This form ____ does ___ does not have related footnotes on Footnotes Supplement.
 Case 20-41157-elm11 Doc 286 Filed 01/22/21                       Entered 01/22/21 18:12:35   Page 4 of 9




CASE NAME:           Zpower Texas, LLC                                             ACCRUAL BASIS - 3

CASE NUMBER:                 20-41157


CASH RECEIPTS AND                                   MONTH             MONTH       MONTH        QUARTER
DISBURSEMENTS                                       Oct-20             Nov-20     Dec-20        TOTAL


1.   Cash - Beginning Of Month
RECEIPTS FROM OPERATIONS
2.   Cash Sales
COLLECTION OF ACCOUNTS RECEIVABLE
3.   Pre Petition
4.   Post Petition
5.   Total Operating Receipts
NON-OPERATING RECEIPTS
6.   Loans & Advances (Attach List)
7.   Sale of Assets
8.   Other (Attach List)
9.   Total Non-Operating Receipts
10. Total Receipts

11. Total Cash Available
OPERATING DISBURSEMENTS
12. Net Payroll
13. Payroll Taxes Paid
14. Sales, Use & Other Taxes Paid
15. Secured / Rental / Leases
16. Utilities
17. Insurance
18. Inventory Purchases
19. Vehicle Expenses
20. Travel
21. Entertainment
22. Repairs & Maintenance
23. Supplies
24. Advertising
25. Other (Attach List)
26. Total Operating Disbursements
REORGANIZATION DISBURSEMENTS
27. Professional Fees
28. U.S. Trustee Fees
29. Other (Attach List)
30. Total Reorganization Expenses
31. Total Disbursements

32. Net Cash Flow
33. Cash - End of Month                                      -
This form ___ does ___ does not have related footnotes on Footnotes Supplement.
     Case 20-41157-elm11 Doc 286 Filed 01/22/21                                                               Entered 01/22/21 18:12:35                                 Page 5 of 9




CASE NAME:                                       Zpower Texas, LLC                                                                                          ACCRUAL BASIS - 4

CASE NUMBER:                                             20-41157                                                                                           (SEE GENERAL FOOTNOTE)

                                                                                    SCHEDULED                          MONTH                          MONTH               MONTH
ACCOUNTS RECEIVABLE AGING                                                            AMOUNT                            Oct-20                         Nov-20              Dec-20
1.   0 - 30
2.   31 - 60                                                                                       50,000
3.   61 - 90
4.   91 +                                                                                                                         50,000                       50,000           50,000
5.   Total Accounts Receivable                                                                     50,000                         50,000                       50,000           50,000
6.   (Amount Considered Uncollectible)
7.   Accounts Receivable (Net)                                                                     50,000                         50,000                       50,000           50,000

                                                                                                                       MONTH:                     December-20
AGING OF POST PETITION TAXES AND PAYABLES
                                  0 - 30                                                 31 - 60                        61 - 90                         91 +
TAXES PAYABLE                     DAYS                                                   DAYS                           DAYS                           DAYS                TOTAL
1.   Federal
2.   State
3.   Local
4.   Other (Attach List)
5.   Total Taxes Payable


6.   Accounts Payable                                                                                                                 325                        650                 975

                                                                                                                       MONTH:                     December-20

STATUS OF POST PETITION TAXES

                                                                                 BEGINNING TAX                AMOUNT WITHHELD                                            ENDING TAX
FEDERAL                                                                            LIABILITY *                 AND/OR ACCRUED                  (AMOUNT PAID)              LIABILITY
1.   Withholding **
2.   FICA - Employee **
3.   FICA - Employer **
4.   Unemployment
5.   Other - Income Tax
6.   Other- Earned Income Credit
7.   Total Federal Taxes
STATE AND LOCAL
8.   Withholding
9.   Sales
10. Excise
11. Unemployment
12. Real Property
13. Personal Property
14. Other (Attach List)
15. Total State And Local
16. Total Taxes
*   The beginning tax liability should represent the liability from the prior month or, if this is the first operating report, the amount should be zero.
** Attach photocopies of IRS Form 6123 or your FTD coupon and payment receipt to verify payment of deposit.
This form ___ does ___ does not have related footnotes on Footnotes Supplement.
     Case 20-41157-elm11 Doc 286 Filed 01/22/21                             Entered 01/22/21 18:12:35                   Page 6 of 9




CASE NAME:          Zpower Texas, LLC                                                                ACCRUAL BASIS - 5

CASE NUMBER:                   20-41157



The debtor in possession must complete the reconciliation below for each bank account, including all general, payroll and
tax accounts, as well as all savings and investment accounts, money market accounts, certificates of deposit, government
obligations, etc. Accounts with restricted funds should be identified by placing an asterisk next to the account number.
Attach additional sheets if necessary.

                                                  MONTH:                               December-20

BANK RECONCILIATIONS                             Account # 1         Account # 2         Account # 3       Other Accounts

A. BANK:                                                                                                    (Attach List)

B. ACCOUNT NUMBER:                                                                                                            TOTAL


C. PURPOSE (TYPE):
1.   Balance Per Bank Statement
2.   Add: Total Deposits Not Credited
3.   Subtract: Outstanding Checks
4.   Other Reconciling Items
5.   Month End Balance Per Books                               -                   -                   -

6.   Number of Last Check Written




INVESTMENT ACCOUNTS

                                                 DATE OF                                                    PURCHASE        CURRENT
BANK, ACCOUNT NAME & NUMBER                     PURCHASE                 TYPE OF INSTRUMENT                   PRICE          VALUE
7.

8.

9.

10. (Attach List)


11. Total Investments



CASH

12. Currency On Hand



13. Total Cash - End of Month

This form ___ does ___ does not have related footnotes on Footnotes Supplement.
     Case 20-41157-elm11 Doc 286 Filed 01/22/21                     Entered 01/22/21 18:12:35              Page 7 of 9




CASE NAME:               Zpower Texas, LLC                                                   ACCRUAL BASIS - 6

CASE NUMBER:             20-41157
                                                                                    MONTH:            December-20
PAYMENTS TO INSIDERS AND PROFESSIONALS

Of the Total Disbursements shown for the month, list the amount paid to Insiders (as defined in Section 101 (31) (A) - (F)
of the U.S. Bankruptcy Code) and to Professionals. Also, for payments to Insiders, identify the type of compensation paid
(e.g. salary, bonus, commissions, insurance, housing allowance, travel, car allowance, etc.). Attach additional sheets if
necessary.

                                         INSIDERS
                                              TYPE OF                           TOTAL PAID
            NAME                             PAYMENT          AMOUNT PAID        TO DATE
1.
2.
3.
4.
5.
6.
7.
8.   (Attach List)
9.
     Total Payments To Insiders


                                                  PROFESSIONALS
                                          DATE OF COURT
                                              ORDER                                                                 TOTAL
                                           AUTHORIZING    AMOUNT                    AMOUNT       TOTAL PAID       INCURRED
            NAME                             PAYMENT     APPROVED                    PAID         TO DATE         & UNPAID *
1.   Munsch Hardt Kopf & Harr, PC
2.   Lain Faulkner & Co., P.C.
3.
4.
5.
6.
7.   (Attach List)
8.
     Total Payments To Professionals

 * Include all fees incurred, both approved and unapproved

 POST PETITION STATUS OF SECURED NOTES, LEASES PAYABLE AND ADEQUATE PROTECTION
                                   PAYMENTS
                                              SCHEDULED AMOUNTS
                                                MONTHLY      PAID      TOTAL
                                               PAYMENTS     DURING  UNPAID POST
                NAME OF CREDITOR                  DUE       MONTH     PETITION
1.                                                            $             -   $            -   $            -
2.
3.
5.   (Attach List)
6.   TOTAL                                                                      $            -   $            -
This form ___ does ___ does not have related footnotes on Footnotes Supplement.
     Case 20-41157-elm11 Doc 286 Filed 01/22/21                 Entered 01/22/21 18:12:35           Page 8 of 9




CASE NAME:            Zpower Texas, LLC                                                  ACCRUAL BASIS - 7

CASE NUMBER:          20-41157
                                                                      MONTH:                December-20
QUESTIONNAIRE
                                                                                                    YES         NO
1.      Have any Assets been sold or transferred outside the normal course of business this
        reporting period?                                                                                        X

2.      Have any funds been disbursed from any account other than a debtor in possession
                                                                                                                 X
        account?
3.      Are any Post Petition Receivables (accounts, notes, or loans) due from related parties?
                                                                                                                 X
4.      Have any payments been made on Pre Petition Liabilities this reporting period?                           X
5.      Have any Post Petition Loans been received by the debtor from any party?                                 X
6.      Are any Post Petition Payroll Taxes past due?                                                            X
7.      Are any Post Petition State or Federal Income Taxes past due?                                            X
8.      Are any Post Petition Real Estate Taxes past due?                                                        X
9.      Are any other Post Petition Taxes past due?                                                              X
10.     Are any amounts owed to Post Petition creditors delinquent?                                              X
11.     Have any Pre Petition Taxes been paid during the reporting period?                                       X
12.     Are any wage payments past due?                                                                          X

If the answer to any of the above questions is "Yes", provide a detailed explanation of each item. Attach additional
sheets if necessary.




INSURANCE
                                                                                                    YES         NO
1.      Are Worker's Compensation, General Liability and other necessary insurance coverages
                                                                                                                N/A
        in effect?
2.      Are all premium payments paid current?                                                                  N/A
3.      Please itemize policies below.                                                                          N/A


If the answer to any of the above questions is "No", or if any policies have been canceled or not renewed during this
                reporting period, provide an explanation below. Attach additional sheets if necessary.



                                             INSTALLMENT PAYMENTS
                                                                                                      PAYMENT
                                                                                                      AMOUNT &
         TYPE OF POLICY                     CARRIER                 PERIOD COVERED                   FREQUENCY




This form _X_ does ___ does not have related footnotes on Footnotes Supplement.
     Case 20-41157-elm11 Doc 286 Filed 01/22/21                        Entered 01/22/21 18:12:35                 Page 9 of 9




CASE NAME:      Zpower Texas, LLC                                                            FOOTNOTES

CASE NUMBER:    20-41157                                                                   ACCRUAL BASIS

                                                   MONTH:                                      December-20



ACCRUAL BASIS     LINE
FORM NUMBER      NUMBER                                             FOOTNOTE / EXPLANATION

    General                 On March 17, 2020 (the “Petition Date”), the above-captioned Debtor and Debtor-in-possession in the
                            above-captioned chapter 11 case (the “Debtor”) filed its voluntary petition for relief under Chapter 11 of
                            Title 11 of the United States Code (the “Bankruptcy Code”).

                            The report was prepared from information in the Debtor's books and records and data contained in the
                            Schedules and Statements of Financial Affairs filed by the Debtor. The activity from the Debtor's books
                            and records have not been adjusted and are still in the process of being evaluated to determine if there
                            are any other adjustments required.

     ACC-7       Insurance The Debtor is a non-operating entity and owns no property nor has any employees and therefore it has
                           no insurance policies to report.
